Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
The new matter rejections: 

    PNG
    media_image1.png
    128
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    696
    media_image2.png
    Greyscale

are removed. 
In regard to the applicant’s arguments regarding the 112b rejection regarding claims 1, 13, and 14; R is a set parameter for a given column and it is unclear how this parameter would be a function of how the column is used, the Examiner does not find this persuasive. 
R is not a set parameter for a given column.  The value of R changes based on multiple variables.  Further, R depends on variables outside the meets and bounds of the claim. 
In regard to the applicant’s arguments concerning the 112b rejection regarding superficial velocity; volumetric flow is set by a person of skill regardless of specific fluid properties; this is clear in view of basic textbook definition of superficial velocity as understood by those of ordinary skill in the art, the Examiner does not find this persuasive. 
This argument was addressed in the Final Rejection dated 4/23/2021. 
In regard to the applicant’s arguments that Lightfoot clearly teaches two or more sections (12 and 20), the Examiner does not find this persuasive. In regard to the applicant’s arguments that Lightfoot clearly teaches the presence of porous material, thus not an empty void, the Examiner does not find this persuasive. In regard to the applicant’s arguments that the Office Action alleges that the distribution channel of Lightfoot does not contain a porous material, is a single section, and is an empty void; the Office Action is not combining different embodiments of flow distributors from Lightfoot pictured next to each other but is rather adding in an element from an overhead area into a flow distributor; in Lightfoot the open volume is provided above the entry side 14 of the first distributor section 12; therefore an open volume as recited in Lightfoot is not part of the distribution section in any embodiment; the open volume is merely a flow passage leading to the distribution section 12, the Examiner does not find this persuasive. 
These arguments were previously addressed in the Final Rejection dated 4/23/2021. 
Additionally, Lightfoot teaches that uniformity can be enhanced by providing an open volume which enhances flow through the entire cross-sectional area of the distributor (pg. 9).  Lightfoot teaches it is desirable to include an open section (reading on does not contain a porous material, is an empty void).  One of ordinary skill in the art would be motivated to incorporate this feature as it is taught as having a desirable result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777